Order unanimously affirmed, with costs. Memorandum: This is an appeal from an order which granted temporary child support. Absent compelling circumstances, parties to a matrimonial action should not seek review of an order for temporary support. The best relief is a speedy trial, and nothing in this case justifies departure from this rule (see Kunerth v Kunerth, 58 AD2d 1010, and cases cited therein). (Appeal from order of Supreme Court, Oneida County,. Stone, J. — child support.) Present — Dillon, P. J., Simons, Callahan, Boomer and Schnepp, JJ.